DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 5-8 are currently pending in the application.
Acknowledgment is made of cancellation of claims 1-4.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Note: US 20060191063 A1 is listed on the IDS with an incorrect name of patentee or applicant of said document.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for automatically controlling the functioning of said cooling support system”; “means for maintaining each liquid retaining screen”; “means for irrigating each liquid retaining screen”; “hydraulic device”; “means for restraining the flow of liquid”; and “means for the ventilation produced by at least one fan” as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

Claim 4 call for the limitations “means for automatically controlling the functioning of said cooling support system”; “means for maintaining each liquid retaining screen”; “means for irrigating each liquid retaining screen”; “hydraulic device”; “means for restraining the flow of liquid”; and “means for the ventilation produced by at least one fan”. The specification fails to provide clear support for said limitations. In other words, the specification does not allow the meaning of the terms in the claim to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  
In claim 7 line 4; “the means for that the ventilation produced by at least one fan” should read “the means for the ventilation produced by at least one fan”.
In claim 8, line 4, “the means for that the ventilation produced by at least one fan” should read “the means for the ventilation produced by at least one fan”.

Appropriate correction is required.
the plurality of elements or steps as set forth in at least the first paragraph of claim 1 should be separated by a line indentation. See MPEP R-1.75.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: 

a.	“means for automatically controlling the functioning of said cooling support system” in claim 4.
b.	“means for maintaining each liquid retaining screen” in claim 4.
c.	“means for irrigating each liquid retaining screen” in claim 4.
d.	“hydraulic device” in claim 4. 
e.	“means for restraining the flow of liquid” in claim 4.
f.	“means for the ventilation produced by at least one fan” in claim 4.
g.	“means for repeatedly varying the state of the second electric current supply circuit” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

“means for repeatedly varying the state of the second electric current supply circuit” is interpreted to cover a timer as per [0103] of the PG Pub.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 call for the limitations “means for automatically controlling the functioning of said cooling support system”; “means for maintaining each liquid retaining screen”; “means for irrigating each liquid retaining screen”; “hydraulic device”; “means for restraining the flow of liquid”; and “means for the ventilation produced by at least one fan”. These limitations are indefinite as it is unclear which particular structures the applicant is referring to by the means plus functions above. The specification is devoid of adequate structures for the claimed means above. In other words, there are no disclosure of any particular structures, either explicitly or inherently, that are used as each of the claimed means plus function above. Because the specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform each of the claimed functions above, the claim is indefinite.

Claim 5 calls for the limitation “the user’s skin surface” in line 5; which limitation lacks antecedent basis. also, is the user herein different than the person previously required in line 1 of claim 5? It is uncertain.

Claim 5 also calls for the limitation “means for restraining the flow of liquid which flows through itself” in lines 8-9; which limitation is indefinite as it is unclear what “itself” is referring to. Is “the flow of liquid” flowing through the flow of liquid? The limitation is not understood.

Claim 5 further calls for the limitation “at least one fan” in line 12; which limitation is indefinite as it is unclear as to how said at least one fan relates to the previously recited “at least one fan” of lines 2-3 of claim 5. 

The structural limitations of each of claims 6-8 lack antecedent basis, as claims 6-8 depends on non-existing claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 6-8 each depends on a claim that has been cancelled by applicant amendments.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Note: if applicant amends claims 6-8 to depends on sole independent claim 5, applicant is encouraged to thoroughly review the claims so as to ensure correct antecedent basis for all the claimed terms. 

For example, claim 6 calls for the limitation “each reservoir” in line 3. If claim 6 were to be amended to depend on claim 5, the limitation “each reservoir” of claim 6 would be indefinite as it would be unclear how said limitation relates to the claimed “at least one reservoir of liquid” found in line 2 of claim 5. “Each reservoir” of claim 6 may be replaced by “the at least one reservoir” to satisfy the proper antecedent basis problem. This is just one example amongst multiples other limitations that need to be addressed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rothschild (US 8281609 B1), Farnworth (US 20060026743 A1), Rankin (US 4513452 A), and Guttman (US 20180317572 A1) teaches cooling arrangements for garments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763